DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7, 10-17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-16 of U.S. Patent No. 10,958,520.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent U.S. Patent No. 10,958,520 contain every limitation of claims 6-7, 10-17, 20-25 of the instant application, plus additional limitations that the instant application does not have in the narrower limitations of the parent U.S. Patent No. 10,958,520.  See comparison table below for details.

Instant Application
US Patent 10,958,520
6. A computer-implemented method comprising: 
under control of a computing system comprising one or more computing devices configured to execute specific instructions, 







determining a set of one or more network metrics based at least partly on network communications among network resources in a networked environment; 

determining that a network metric of the set of one or more network metrics is a non-compliant metric based on the network metric falling outside a corresponding compliance range of values; 






generating a normalized score for the non-compliant metric based at least partly on a degree to which the non-compliant metric deviates from the corresponding compliance range of values; 


identifying the non-compliant metric as a metric of interest based at least partly on the normalized score, wherein the metric of interest is associated with a deficiency; 







determining, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency; 







and displaying, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.
1. A method comprising: 

under control of a computing system comprising one or more computing devices configured to execute specific instructions,

identifying network resources in a networked environment, wherein the network resources comprise a plurality of network devices and a plurality of applications; 

monitoring network communications among the network resources, the monitoring the network communications including collecting network metrics; 

evaluating each network metric of the network metrics against a corresponding compliance range of values, wherein a compliant metric falls within the corresponding compliance range of values, wherein a non-compliant metric falls outside the corresponding compliance range of values, and wherein non-compliant metrics indicate corresponding deficiencies in the networked environment; 

generating a normalized score for individual non-compliant metrics of the non- compliant metrics based at least partly on a degree to which the individual non-compliant metrics deviate from their corresponding compliance range of values; 

identifying a metric of interest from the non-compliant metrics based at least partly on the normalized scores for the individual non-compliant metrics; 

associating a deficiency, corresponding to the metric of interest, with a plurality of remedial resources for correcting the deficiency; 

determining, for each remedial resource of the plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency; 

determining a comparison property associated with the metric of interest for one or more additional networked environments separate from the networked environment; 

and displaying, through an electronic interface, data regarding the metric of interest, the plurality of remedial resources, and the comparison property.
7. The computer-implemented method of claim 6, further comprising 
identifying a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among a set of one or more additional networked environments.
6. The method of claim 1, further comprising 

identifying a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among the one or more additional networked environments.
10.  The computer-implemented method of claim 7, further comprising determining a comparison property associated with the metric of interest for the set of one or more additional networked environments.
Claim 1:  
determining a comparison property associated with the metric of interest for one or more additional networked environments separate from the networked environment; 
11.  The computer-implemented method of claim 10, further comprising displaying, through the electronic interface, data regarding the comparison property
Claim 1:   
and displaying, through an electronic interface, data regarding the metric of interest, the plurality of remedial resources, and the comparison property.
12.  The computer-implemented method of claim 6, further comprising ranking the plurality of remedial resources according to a priority.
4. The method of claim 1, further comprising ranking the plurality of remedial resources according to a priority.
13.  The computer-implemented method of claim 6, further comprising ranking the plurality of remedial resources according to a preference.
5. The method of claim 1, 
further comprising ranking the plurality of remedial resources according to a preference.
14.  The computer-implemented method of claim 6, further comprising 
generating a roster of metrics of interest, wherein the roster of metrics of interest comprises a subset of the set of one or more network metrics, 
wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, 
and wherein individual network metrics of the set of one or more network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.
7. The method of claim 1, further comprising 

generating a roster of metrics of interest, wherein the roster of metrics of interest comprises a subset of the network metrics, 

wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, 
and wherein individual network metrics of the network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.
15.  The computer-implemented method of claim 14, further comprising generating a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.
8. The method of claim 7, further comprising generating a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.
16.  A system comprising: computer-readable memory storing executable instructions; and one or more processors in communication with the computer-readable memory and configured by the executable instructions to at least: 






determine a set of one or more network metrics based at least partly on network communications among network resources in a networked environment;

determine that a network metric of the set of one or more network metrics is a non-compliant metric based on the network metric falling outside a corresponding compliance range of values; 









generate a normalized score for the non-compliant metric based at least partly on a degree to which the non-compliant metric deviates from the corresponding compliance range of values; 

identify the non-compliant metric as a metric of interest based at least partly on the normalized score, wherein the metric of interest is associated with a deficiency; 






determine, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency; 







and display, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.
9. A system comprising: computer-readable memory storing executable instructions; and one or more processors in communication with the computer-readable memory and configured by the executable instructions to at least: 

identify network resources in a networked environment, wherein the network resources comprise a plurality of network devices and a plurality of applications; 

determine network metrics based on monitoring network communications among the network resources; 


evaluate each network metric of the network metrics against a corresponding compliance range of values, wherein a compliant metric falls within the corresponding compliance range of values, wherein a non-compliant metric falls outside the corresponding compliance range of values, 

and wherein non-compliant metrics indicate corresponding deficiencies in the networked environment; 

generate a normalized score for individual non-compliant metrics based at least partly on a degree to which the individual non-compliant metrics deviate from their corresponding compliance range of values; 

identify a metric of interest from the non-compliant metrics based at least partly on the normalized scores for the individual non-compliant metrics; 

associate a deficiency, corresponding to the metric of interest, with a plurality of remedial resources for correcting the deficiency; 

determine, for each remedial resource of the plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency; 

determine a comparison property associated with the metric of interest for one or more additional networked environments separate from the networked environment; 

and display, through an electronic interface, data regarding the metric of interest, the plurality of remedial resources, and the comparison property.
17.  The system of claim 16, wherein the one or more processors are configured by further executable instructions to identify a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among a set of one or more additional networked environments.
14. The system of claim 9, wherein the one or more processors are further configured by the executable instructions to identify a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among the one or more additional networked environments.
20.  The system of claim 17, wherein the one or more processors are configured by further executable instructions to determine a comparison property associated with the metric of interest for the set of one or more additional networked environments.
Claim 9….  

determine a comparison property associated with the metric of interest for one or more additional networked environments separate from the networked environment;
21.  The system of claim 20, wherein the one or more processors are configured by further executable instructions to display, through the electronic interface, data regarding the comparison property
Claim 9….  
and display, through an electronic interface, data regarding the metric of interest, the plurality of remedial resources, and the comparison property.
22.  The system of claim 16, wherein the one or more processors are configured by further executable instructions to rank the plurality of remedial resources according to a priority.
12. The system of claim 9, wherein the one or more processors are further configured by the executable instructions to rank the plurality of remedial resources according to a priority.
23.  The system of claim 16, wherein the one or more processors are configured by further executable instructions to rank the plurality of remedial resources according to a preference.
13. The system of claim 9, wherein the one or more processors are further configured by the executable instructions to rank the plurality of remedial resources according to a preference.
24.  The system of claim 16, wherein the one or more processors are configured by further executable instructions to generate a roster of metrics of interest, 
wherein the roster of metrics of interest comprises a subset of the set of one or more network metrics, 
wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, 
and wherein individual network metrics of the set of one or more network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.
15. The system of claim 9, wherein the one or more processors are further configured by the executable instructions to generate a roster of metrics of interest, 
wherein the roster of metrics of interest comprises a subset of the network metrics, 

wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, 
and wherein individual network metrics of the network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.
25.  The system of claim 24, wherein the one or more processors are configured by further executable instructions to generate a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.
16. The system of claim 15, wherein the one or more processors are further configured by the executable instructions to generate a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.



Claims 8-9, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9 of U.S. Patent No. 10,958,520 in view of US PGPub 2013/0346161 (Mayerle).

Regarding Claims 8, 18:
U.S. Patent No. 10,958,520 teaches on the inventions of Claims 7, 17 as described.
U.S. Patent No. 10,958,520 does not teach receiving, via the electronic interface, user input regarding an adjustment to the peer group classification.
Mayerle teaches receiving, via the electronic interface, user input regarding an adjustment ([0034] add, delete, change) to the peer group classification.  ([0022] The peer group 128 may include a number of enterprises, e.g., enterprise 1 to enterprise N. Enterprises in the peer group 128 may have one or more similar business processes 132 or be enterprises in the same business area as each other. As further explained below, the peer group 128 may be selectable or adjustable by the user of the cloud benchmarking service 104 by industry, Standard Industrial Classification (SIC) code, region, country, size, and number/type of enterprises)
The motivation to combine U.S. Patent No. 10,958,520 with Mayerle is the same as for the 103 rejection of Claim 8 (see below).

Regarding Claims 9, 19:
U.S. Patent No. 10,958,520 (as modified by Mayerle) teaches on the inventions of Claims 8, 18 as described.
U.S. Patent No. 10,958,520 does not teach determining a second set of one or more additional networked environments associated with the peer group classification based at least partly on the adjustment to the peer group classification, wherein the second set of one or more additional networked environments is different than the set of one or more networked environments.
Mayerle teaches determining a second set of one or more additional networked environments (Fig 1, Enterprise N) associated with the peer group classification (Fig 1, peer group 128) based at least partly on the adjustment (e.g., add, delete, change) to the peer group classification,  ([0034] A peer group controller 110 may control the peer group based on information provided through the peer group selector 138.  In one example, the peer group controller 110 may receive the SIC code, over the network 119, from the peer group selector 138, and the peer group controller 110 may select enterprises having the same SIC code for inclusion in the peer group 128. Also, the user may have the ability to review the selected enterprises, and adjust (e.g., add, delete, change) the selected enterprises)
wherein the second set of one or more additional networked environments (Fig 1, Enterprise N) is different than the set of one or more networked environments (Fig 1, Enterprise 1, Enterprise 2).  ([0022] The peer group 128 may include a number of enterprises, e.g., enterprise 1 to enterprise N. Enterprises in the peer group 128 may have one or more similar business processes 132 or be enterprises in the same business area as each other.  See Fig 1, System 100 has peer group 128 which is a classification for networked environments Enterprise 1, Enterprise 2, Enterprise N).  Each Enterprise in the group may have a same process type or be in the same business area and data is stored separately (tenant database [0004]-[0007]).  This shows that each Enterprise networked environment business data is treated as separate and different and is used for comparison against each other.
The motivation to combine U.S. Patent No. 10,958,520 with Mayerle is the same as for the 103 rejection of Claim 9 (see below).

Claim Objections
Claims 6, 16 are objected to because of the following informalities:  
Claim 6 recites “based on the network metric falling outside” in line 7. It should read “based on the network metric of the set of one or more network metrics falling outside” for clear antecedent basis.
Claim 16 recites “based on the network metric falling outside” in line 8. It should read “based on the network metric of the set of one or more network metrics falling outside” for clear antecedent basis..
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,444,263 (White) in view of US PGPub 2011/0087924 (Kandula).

Regarding Claim 6:
White teaches A computer-implemented method comprising: under control of a computing system (metric monitoring and analysis system) comprising one or more computing devices (data adapters) configured to execute (perform) specific instructions,  (Figs 2A, 2B, 2C, A metric monitoring and analysis system 16 for performing the metric monitoring and analysis process 10, Col 8 ln 38-40.  Figs 2A, 2B, 2C, Each dynamic sampling agent 16A includes at least one data adapter 16E wherein each data adapter 16E is designed to monitor and collect data of a given type or range of types from a given type of source or range of types of sources, Col 8 ln 57-61)
determining a set of one or more network metrics based at least partly on network communications among network resources (Fig 2A, collecting metrics of operations, interoperations of software, hardware elements, Col 7 ln 7-17) in a networked environment;  (Performing system metric analysis by collecting metric data representing system operations from a plurality of system sources, determining a dynamic metric threshold range for each metric over successive time periods, Col 5 ln 26-29.  The collected metric related data is then accessed by a thresholding process 10B that monitors the metric data to dynamically establish thresholds for each monitored metric, Col 7 ln 18-24)
determining that a network metric of the set of one or more network metrics is a non-compliant metric (deviated metric) based on the network metric falling outside (outside the bounds) a corresponding compliance range of values (out-of-limit scoring);  (The collected metric related data is then accessed by a thresholding process 10B that monitors the metric data to dynamically establish thresholds for each monitored metric.  Thresholding process 10B identifies those metrics that are outside the bounds of normal or optimum system behavior and are therefore of potential interest in detecting and identifying abnormalities in the system operations or non-optimum behavior, Col 7 ln 18-24)
generating a normalized score for the non-compliant metric (deviated metric) based at least partly on a degree (outside of established thresholds) to which the non-compliant metric deviates from the corresponding compliance range of values (out-of-limit scoring);  (Deviation tracking process generates normalized out-of-limit scoring for the metrics identified as being of interest as being outside their respective dynamically established thresholds.  The normalized scoring of metric threshold deviations for each metric of interest is based on the value by which each metric is outside the bounds of its thresholds, Col 7 ln 32-39)
identifying the non-compliant metric (deviated metric) as a metric of interest based at least partly on the normalized score, wherein the metric of interest is associated with a deficiency (out-of-limit scoring, Col 7 ln 32-39);  (Deviation tracking process generates normalized out-of-limit scoring for the metrics identified as being of interest as being outside their respective dynamically established thresholds.  The normalized scoring of the deviation of each metric of interest from its current threshold bounds permits the comparison and correlation of metric deviations between and among disparate metric types, Col 7 ln 32-42).  This allows for identifying a metric of interest as a non-compliant metric based on individual disparate metric types.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12) and identifying root causes of system alarm conditions by correlation of grouped metrics or forensic analysis (Abstract).  However, White is silent on determining, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency and displaying, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.
Kandula teaches, in the same field of endeavor, systems for determining a probable cause of a component's abnormal behavior, Abstract.
Kandula also teaches determining, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness ([0021] indication of the ranking) to correct the deficiency;  ([0019] Detecting abnormal behavior, the diagnostic system determined the probable cause of the detected/indicated abnormal behavior.  [0021] Provide ranking (association) of probable causes, determine/apply remedy for the abnormal behavior.  [0070] Plurality of remedies)
and displaying, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.  ([0021] The diagnostic system may provide an indication of the ranking to an operator through a user interface. Also, the diagnostic system may provide the ranking to a rule-based engine that is capable of determining and/or applying a remedy for the abnormal behavior.   [0070] Plurality of remedies)

It would have been obvious for a person having ordinary skill in the art at the time the claimed invention was made, to modify White per Kandula to include determining, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency and provide, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.  It would have been advantageous as discussed above, as this would allow the modified system to provide comparisons of the collected network metrics against a set of predetermined range of values in order to determine any abnormalities as this would be essential for truly analyzing performance data. See Kandula, [0016] In 11-16.

Regarding Claim 16:
White teaches A system comprising: computer-readable memory (databases, storage units) storing executable instructions;  (processing units including computers as well as other data and control processing sub-systems and systems and application servers, storage units, application servers, and databases and database servers, interconnected and communicating through networks, Col 8 ln 24-28)
and one or more processors (processing units, Col 8 ln 24-28) in communication with the computer-readable memory (databases, storage units) and configured by the executable instructions to at least:   (Figs 2A, 2B, 2C, A metric monitoring and analysis system 16 for performing the metric monitoring and analysis process 10, Col 8 ln 38-40.  Figs 2A, 2B, 2C, Each dynamic sampling agent 16A includes at least one data adapter 16E wherein each data adapter 16E is designed to monitor and collect data of a given type or range of types from a given type of source or range of types of sources, Col 8 ln 57-61)
determine a set of one or more network metrics based at least partly on network communications among network resources (Fig 2A, collecting metrics of operations, interoperations of software, hardware elements, Col 7 ln 7-17) in a networked environment;  (Performing system metric analysis by collecting metric data representing system operations from a plurality of system sources, determining a dynamic metric threshold range for each metric over successive time periods, Col 5 ln 26-29.  The collected metric related data is then accessed by a thresholding process 10B that monitors the metric data to dynamically establish thresholds for each monitored metric, Col 7 ln 18-24)
determine that a network metric of the set of one or more network metrics is a non-compliant metric (deviated metric) based on the network metric falling outside (outside the bounds) a corresponding compliance range of values (out-of-limit scoring);  (The collected metric related data is then accessed by a thresholding process 10B that monitors the metric data to dynamically establish thresholds for each monitored metric.  Thresholding process 10B identifies those metrics that are outside the bounds of normal or optimum system behavior and are therefore of potential interest in detecting and identifying abnormalities in the system operations or non-optimum behavior, Col 7 ln 18-24)
generate a normalized score for the non-compliant metric (deviated metric) based at least partly on a degree (outside of established thresholds) to which the non-compliant metric deviates from the corresponding compliance range of values (out-of-limit scoring);  (Deviation tracking process generates normalized out-of-limit scoring for the metrics identified as being of interest as being outside their respective dynamically established thresholds.  The normalized scoring of metric threshold deviations for each metric of interest is based on the value by which each metric is outside the bounds of its thresholds, Col 7 ln 32-39)
identify the non-compliant metric  (deviated metric) as a metric of interest based at least partly on the normalized score, wherein the metric of interest is associated with a deficiency (out-of-limit scoring, Col 7 ln 32-39);  (Deviation tracking process generates normalized out-of-limit scoring for the metrics identified as being of interest as being outside their respective dynamically established thresholds.  The normalized scoring of the deviation of each metric of interest from its current threshold bounds permits the comparison and correlation of metric deviations between and among disparate metric types, Col 7 ln 32-42).  This allows for identifying a metric of interest as a non-compliant metric based on individual disparate metric types.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12) and identifying root causes of system alarm conditions by correlation of grouped metrics or forensic analysis (Abstract).  However, White is silent on determine, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness to correct the deficiency and display, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.
Kandula teaches determine, for each remedial resource of a plurality of remedial resources, a respective relevancy score representing a degree of responsiveness ([0021] indication of the ranking) to correct the deficiency;  ([0019] Detecting abnormal behavior, the diagnostic system determined the probable cause of the detected/indicated abnormal behavior.  [0021] Provide ranking (association) of probable causes, determine/apply remedy for the abnormal behavior.  [0070] Plurality of remedies)
and display, through an electronic interface, data regarding the metric of interest and the plurality of remedial resources.  ([0021] The diagnostic system may provide an indication of the ranking to an operator through a user interface. Also, the diagnostic system may provide the ranking to a rule-based engine that is capable of determining and/or applying a remedy for the abnormal behavior.   [0070] Plurality of remedies)
The motivation to combine White with Kandula is the same as for Claim 6.

Claims 7-11, 14, 17-21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,444,263 (White) in view of US PGPub 2011/0087924 (Kandula) further in view of US PGPub 2013/0346161 (Mayerle).

Regarding Claims 7, 17:
White (as modified by Kandula) teaches the inventions of Claims 6, 16 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on identifying a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among a set of one or more additional networked environments.
Mayerle teaches, in the same field of endeavor, cloud server including a communication manager configured to receive information identifying a set of key performance indicators, over a network, from a benchmarking application associated with an enterprise having a plurality of business processes for which performance is to be benchmarked against a peer group, Abstract.
Mayerle also teaches identifying a peer group classification for the networked environment, wherein the peer group classification (Fig 1, peer group 128) comprises a classification of the networked environment among a set of one or more additional networked environments (Fig 1, Enterprise 1, Enterprise 2, Enterprise N).  (A peer group controller configured to receive peer group information, a data collector configured to collect first business data corresponding to the enterprise and second business data corresponding to at least one other enterprise according to the peer group information, Abstract.  [0022] The peer group 128 may include a number of enterprises, e.g., enterprise 1 to enterprise N. Enterprises in the peer group 128 may have one or more similar business processes 132 or be enterprises in the same business area as each other.  See Fig 1, System 100 has peer group 128 which is a classification for networked environments Enterprise 1, Enterprise 2, Enterprise N)
It would have been obvious for a person having ordinary skill in the art at the time the claimed invention was made, to modify White (as modified by Kandula) by modifying White per Mayerle to include identifying a peer group classification for the networked environment, wherein the peer group classification comprises a classification of the networked environment among a set of one or more additional networked environments.  It would have been advantageous as discussed above, as this would allow the combined system to utilize the peer group classification to provide comparisons of the collected network metrics against other collected business data from the peer classification networked environments.

Regarding Claims 8, 18:
White (as modified by Kandula & Mayerle) teaches the inventions of Claims 7, 17 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on receiving, via the electronic interface, user input regarding an adjustment to the peer group classification.
Mayerle teaches receiving, via the electronic interface, user input regarding an adjustment ([0034] add, delete, change) to the peer group classification.  ([0022] The peer group 128 may include a number of enterprises, e.g., enterprise 1 to enterprise N. Enterprises in the peer group 128 may have one or more similar business processes 132 or be enterprises in the same business area as each other. As further explained below, the peer group 128 may be selectable or adjustable by the user of the cloud benchmarking service 104 by industry, Standard Industrial Classification (SIC) code, region, country, size, and number/type of enterprises)
The motivation to combine White (as modified by Kandula) with Mayerle is the same as for Claim 7.

Regarding Claims 9, 19:
White (as modified by Kandula & Mayerle) teaches the inventions of Claims 8, 18 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on determining a second set of one or more additional networked environments associated with the peer group classification based at least partly on the adjustment to the peer group classification, wherein the second set of one or more additional networked environments is different than the set of one or more networked environments.
Mayerle teaches determining a second set of one or more additional networked environments (Fig 1, Enterprise N) associated with the peer group classification (Fig 1, peer group 128) based at least partly on the adjustment (e.g., add, delete, change) to the peer group classification,  ([0034] A peer group controller 110 may control the peer group based on information provided through the peer group selector 138.  In one example, the peer group controller 110 may receive the SIC code, over the network 119, from the peer group selector 138, and the peer group controller 110 may select enterprises having the same SIC code for inclusion in the peer group 128. Also, the user may have the ability to review the selected enterprises, and adjust (e.g., add, delete, change) the selected enterprises)
wherein the second set of one or more additional networked environments (Fig 1, Enterprise N) is different than the set of one or more networked environments (Fig 1, Enterprise 1, Enterprise 2).  ([0022] The peer group 128 may include a number of enterprises, e.g., enterprise 1 to enterprise N. Enterprises in the peer group 128 may have one or more similar business processes 132 or be enterprises in the same business area as each other.  See Fig 1, System 100 has peer group 128 which is a classification for networked environments Enterprise 1, Enterprise 2, Enterprise N).  Each Enterprise in the group may have a same process type or be in the same business area and data is stored separately (tenant database [0004]-[0007]).  This shows that each Enterprise networked environment business data is treated as separate and different and is used for comparison against each other.
The motivation to combine White (as modified by Kandula) with Mayerle is the same as for Claim 7.

Regarding Claims 10, 20:
White (as modified by Kandula & Mayerle) teaches the inventions of Claims 7, 17 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on determining a comparison property associated with the metric of interest for the set of one or more additional networked environments.
Mayerle teaches determining a comparison property (compare business data, generate performance results) associated with the metric of interest (performance indicators) for the set of one or more additional networked environments (Fig 1, Enterprises 1-N).  (a peer group controller configured to receive peer group information, a data collector configured to collect first business data corresponding to the enterprise and second business data corresponding to at least one other enterprise according to the peer group information, and a root cause analyzer configured to analyze the first business data against the second business data and generate performance results based on the set of key performance indicators, Abstract)
It would have been obvious for a person having ordinary skill in the art at the time the claimed invention was made, to modify White (as modified by Kandula) by modifying White per Mayerle to include determining a comparison property associated with the metric of interest for the set of one or more additional networked environments.  It would have been advantageous as discussed above, as this would allow the combined system to provide comparisons of the collected network metrics against other collected business data from various networked environments.

Regarding Claims 11, 21:
White (as modified by Kandula & Mayerle) teaches the inventions of Claims 10, 20 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on displaying, through the electronic interface, data regarding the comparison property.
Mayerle teaches displaying, through the electronic interface, data regarding the comparison property  (a root cause analyzer configured to analyze the first business data against the second business data and generate performance results based on the set of key performance indicators. The communication manager is configured to provide the performance results, over the network, to the benchmarking application for display, Abstract)
The motivation to combine White (as modified by Kandula) with Mayerle is the same as for Claim 7.

Regarding Claims 14, 24:
White (as modified by Kandula) teaches the inventions of Claims 6, 16 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on generating a roster of metrics of interest, wherein the roster of metrics of interest comprises a subset of the set of one or more network metrics, wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, and wherein individual network metrics of the set of one or more network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.
Mayerle teaches generating a roster of metrics of interest (set of key performance indicators), wherein the roster of metrics of interest comprises a subset (associated with an enterprise peer group) of the set of one or more network metrics,  ([0004] The cloud server includes a communication manager configured to receive information identifying a set of key performance indicators.  [0009] The method may include receiving information identifying a set of key performance indicators, over a network, from a benchmarking application associated with an enterprise having a plurality of business processes for which performance is to be benchmarked against a peer group)
wherein individual metrics of interest of the roster of metrics of interest (set of key performance indicators) satisfy a selection criterion (user selected), and wherein individual network metrics of the set of one or more network metrics not included in the roster of metrics of interest do not satisfy the selection criterion (user did not select).  ([0026] The KPI definer 136 may allow the user to define his/her own KPIs and/or select a set of predefined KPIs stored on the cloud server 102.  the KPI definer 136 may present one or more pre-defined KPIs to the user for selection. Upon selection of the relevant predefined KPIs, the KPI definer 136 may transmit information regarding the KPI selection to the cloud benchmarking service 104. Also, the embodiments encompass any combination of predefined and self-defined KPIs for inclusion as the set of KPIs to be used in the benchmarking process).  Metrics not selected are not included.  
It would have been obvious for a person having ordinary skill in the art at the time the claimed invention was made, to modify White (as modified by Kandula) by modifying White per Mayerle to include generating a roster of metrics of interest, wherein the roster of metrics of interest comprises a subset of the set of one or more network metrics, wherein individual metrics of interest of the roster of metrics of interest satisfy a selection criterion, and wherein individual network metrics of the set of one or more network metrics not included in the roster of metrics of interest do not satisfy the selection criterion.  It would have been advantageous as discussed above, as this would allow the combined system to allow for further personalization of the desired metrics by allowing for user selection (or not) of the performance data to be collected as this would allow more focused analysis on a selection of metrics and allow for more accurate troubleshooting.

Claims 15, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,444,263 (White) in view of US PGPub 2011/0087924 (Kandula) further in view of US PGPub 2013/0346161 (Mayerle) more in view of US Patent 6,823,382 (Stone).

Regarding Claims 15, 25:
White (as modified by Kandula & Mayerle) teaches the inventions of Claims 14, 24 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula & Mayerle) is silent on generating a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.
Stone teaches, in the same field of endeavor, a web site which provides services to uses over the Internet with end-user service-level objectives (SLOs) such as availability and performance are measured and reported to a SLO agent.
Stone also teaches generating a hierarchical representation of the roster of metrics of interest and corresponding remedial resources.  (The tiered model organizes these components into functional levels or tiers that correspond to the data flow for each service. Statistics collected and events monitored can thus be organized by service and tier, allowing an automated management server to diagnose problems and relate them to service-level objectives, Col 4 ln 8-13.  Local agents 34, 35 can be instructed to adjust priorities among running processes to give a higher priority to a process for a service component that is not meeting its SLO.  Pre-configured policies can be used by SLO agent 18 to decide how to adjust service priorities when SLO violations occur, Col 6 ln 9-12, 24-26).   Remedial resources - adjusting priority to running processes in order to provide solution, fix problems.
No motivation needed to combine White (as modified by Kandula & Mayerle) with Stone, as Stone is incorporated by reference in its entirety in White (Col 7 ln 3).

Claims 12-13, 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,444,263 (White) in view of US PGPub 2011/0087924 (Kandula) further in view of US Patent 6,823,382 (Stone).

Regarding Claims 12, 22:
White (as modified by Kandula) teaches the inventions of Claims 6, 16 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on ranking the plurality of remedial resources according to a priority.
Stone teaches ranking the plurality of remedial resources according to a priority.	(Local agents 34, 35 can be instructed to adjust priorities among running processes to give a higher priority to a process for a service component that is not meeting its SLO.  Pre-configured policies can be used by SLO agent 18 to decide how to adjust service priorities when SLO violations occur, Col 6 ln 9-12, 24-26).  Pre-configured policies allow for preference for how to adjust priorities for the processes to provide solution, fix problems.
No motivation needed to combine White (as modified by Kandula) with Stone, as Stone is incorporated by reference in its entirety in White (Col 7 ln 3).

Regarding Claims 13, 23:
White (as modified by Kandula) teaches the inventions of Claims 6, 16 as described.
White teaches on correlation and grouping of metrics (Fig 2A, Col 4 ln 6-12).  However, White (as modified by Kandula) is silent on ranking the plurality of remedial resources according to a preference.
Stone teaches ranking the plurality of remedial resources according to a preference.  (Local agents 34, 35 can be instructed to adjust priorities among running processes to give a higher priority to a process for a service component that is not meeting its SLO.  Pre-configured policies can be used by SLO agent 18 to decide how to adjust service priorities when SLO violations occur, Col 6 ln 9-12, 24-26).  Pre-configured policies allow for preference for how to adjust priorities for the processes to provide solution, fix problems.
No motivation needed to combine White (as modified by Kandula) with Stone, as Stone is incorporated by reference in its entirety in White (Col 7 ln 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456